         Case 6:18-cv-01730-AC         Document 102        Filed 05/21/20     Page 1 of 23




                              UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                       EUGENE DIVISION


AARON VAN NEUBARTH,                                                    Case No. 6:18-cv-01730-AC

                       Plaintiff,                                         OPINION AND ORDER
       v.

COLLETE PETERS, BRANDON KELLY,
REED PAULSEN, CARRIE COFFEY,
SABRENA MCCAINE, DONALD
DRAVIS,

                       Defendants.



ACOSTA, Magistrate Judge:

       Plaintiff Aaron Van Neubarth, an inmate at the Oregon State Penitentiary ("OSP") in the

custody of the Oregon Department of Corrections ("ODOC") and proceeding pro se, brings this

civil rights action pursuant to 42 U.S. C. § 1983. Plaintiff alleges that Defendants Collette Peters,

Brandon Kelly, Reed Paulsen, Carrie Coffey, Sabrena McCaine, and Donald Dravis (collectively

"Defendants") have violated his Eighth Amendment rights by failing to provide him adequate

medical care. This court has jurisdiction over Plaintiffs claims pursuant to 28 U.S.C. § 1331.

Page 1 - OPINION AND ORDER
          Case 6:18-cv-01730-AC          Document 102       Filed 05/21/20     Page 2 of 23




         Presently before the court are Defendants' Motion for Summary Judgment (ECF No. 28)

on all claims, and Plaintiffs Motion in Ex Parte for Medical Injunction (ECF No. 24). For the

following reasons, Defendants' motion for summary judgment is granted Plaintiffs motion for an

injunction is denied. 1

                                             Background2

         In his Amended Complaint, Plaintiff asserts Eighth Amendment claims of deliberate

indifference against several Defendants. Plaintiff alleges that he was diagnosed by Defendant

Reed Paulson, M.D., OSP Chief Medical Officer, with irritable bowel syndrome almost ten years

ago. (Am. Compl.      ,r 13, ECF No.   19.) Plaintiff contends that he was prescribed Bentyl for his

symptoms, and that side effects of the medication have caused him years of pain and suffering.

(Id.) Plaintiff alleges that his evening "sedative psych medication" causes him constant pain and

insomnia. (Id.) Plaintiff contends that "his condition causing IBS diagnosis is in some way

related to physical response of reaction to psych medication that went untreated and remains

unresolved." (Id.) Plaintiff alleges that Dr. Paulson has continued to let him suffer in constant

pain and without sleep. (Id.) Plaintiff asserts that Dr. Paulson has refused to rule out gallstones

as the cause of his pain. (Id.)

         Plaintiff contends that Dr. Paulson failed to diagnose his hernia before it became

unmanageable, causing him extreme abdominal pressure and restricting his activity. (Id.         ,r 14.)
Plaintiff contends that Dr. Strauss diagnosed an umbilical hernia in January 2017, and



1
    The parties have consented to jurisdiction by magistrate judge, pursuant to 28 U.S.C. § 636(c)(l).
2
  The facts are taken from Plaintiffs Amended Complaint and are viewed in the light most
favorable to him.

Page 2 - OPINION AND ORDER
            Case 6:18-cv-01730-AC            Document 102            Filed 05/21/20       Page 3 of 23




recommended surgical repair, but that the Therapeutic Level of Care Committee ("TLCC") denied

that request.        (Id.)   TLCC denied surgery, finding that Plaintiffs hernia is reducible.                  (Id.)

Plaintiff alleges that Defendants have denied his requests for pain management, and that he has a

vertical separation from the umbilical hernia site to his breastplate that requires abdominal wall

reconstruction. (Id.) Plaintiff alleges that Defendant Donald Dravis, OSP mental health services

contract psychiatrist, has ignored his reports that his medications are causing harmful effects, has

refused to make adjustments to his medications or inform others of his suffering, and has

discontinued some medications and started others, causing increased harmful effects. (Id.                   ,r,r 9,
17.)

           Plaintiff alleges that Defendant Collette Peters, Director of ODOC, has a duty to provide

medical care and continues to deny him access to appropriate care. (Am. Compl.                        ,r,r 4,   11.)

Plaintiff contends that Defendant Brandon Kelly, Superintendent of OSP, is aware of his need for

surgery and continues to deny him surgery. (Id.           ,r,r 5,    12.) Plaintiff alleges Defendant Carrie

Coffey, OSP Medical Services Manager, was involved in the TLCC decision denying him surgery.

(Id.   ,r,r 7,   15.) Plaintiff asserts that Defendant Sabrena McCaine, OSP chronic pain nurse, has

treated Plaintiff as a nuisance and is biased against him. (Id.           ,r,r 8, 16.)
           Plaintiff contends that he has submitted numerous grievances concerning Defendants'

behavior. (Id.       ,r,r 18-20.)   Plaintiff argues that he stopped taking his evening psych medication

because it increases his pain and causes insomnia. (Id.             ,r 21.)   Plaintiff asserts that he submitted

a grievance on December 5, 2018, contending that he discovered what was causing his IBS and

resulting complications, and that Defendant Dravis is failing to respond to his life-threatening




Page 3 - OPINION AND ORDER
        Case 6:18-cv-01730-AC           Document 102        Filed 05/21/20     Page 4 of 23




condition. (Id.   1 22.)   Plaintiff seeks transportation to a medical facility for diagnostic testing

and treatment for his symptoms.

       On March 27, 2019, Plaintiff moved for a medical injunction.             On April 11, 2019,

Defendants moved for summary judgment. The court analyzes each motion separately, beginning

with the summary judgment motion.

                                Legal Standards - Summary Judgment

       To prevail on their motion, Defendants must show that there is no genuine dispute as to

any material fact and that they are entitled to judgment as a matter oflaw. FED. R. CIV. P. 56(a);

Celotex Corp. v. Catrett, 477 U.S. 317,323 (1986); Albino v. Baca, 747 F.3d 1162, 1166 (9th Cir.

2014) ("If undisputed evidence viewed in the light most favorable to the prisoner shows a failure

to exhaust, a defendant is entitled to summary judgment under Rule 56.").            The court must

construe the evidence and draw all reasonable inferences in the light most favorable to Plaintiff.

Torres v. City of Madera, 648 F.3d 1119, 1123 (9th Cir. 2011). "Where the record taken as a

whole could not lead a rational trier of fact to find for the non-moving party, there is no genuine

issue for trial." Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)

(citation and quotation marks omitted).

       Pro se pleadings are "to be liberally construed." Estelle v. Gamble, 429 U.S. 97, 106

(1976). "This rule protects the rights of pro se litigants to self-representation and meaningful

access to the courts, ... [and] is particularly important in civil rights cases." Pouncil v. Tilton,

704 F.3d 568, 574-75 (9th Cir. 2012). However, "there is no authority for the proposition that,

on motion for summary judgment, that rule operates to lighten the pro se litigant's obligation to

show a genuine issue of material fact for trial through the presentation of specific, admissible


Page 4 - OPINION AND ORDER
        Case 6:18-cv-01730-AC            Document 102     Filed 05/21/20     Page 5 of 23




evidence." Epling v. Komathy, Case No. CV 10-5862-GAF (RNB), 2011 WL 13142131, at *1

(C.D. Cal. Dec. 5, 2011).

                                 Discussion - Summary Judgment

       Defendants advance two grounds for summary judgment:             (1) Plaintiff has failed to

properly exhaust his administrative remedies prior to filing his Amended Complaint; and (2)

Plaintiffs Eighth Amendment claims concerning his gastrointestinal issues and surgical hernia

repair are barred by issue preclusion.

I.     Plaintiff Has Not Exhausted All Grievances Identified in the Amended Complaint

       A.      Standards

       Under the Prison Litigation Reform Act (PLRA), inmates must exhaust all available

administrative remedies before filing a court action to redress prison conditions or incidents,

including§ 1983 actions. 42 U.S.C § 1997e(a). The exhaustion requirement is mandatory and

requires compliance with both procedural and substantive elements of the prison grievance

processes. Woodford v. Ngo, 548 U.S. 81, 84, 90 (2006). To meet this requirement, inmates

must complete the administrative review process and comply with all applicable procedural rules

by appealing a grievance decision to the highest level before filing suit. Lira v. Herrera, 427 F.3d

1164, 1170 (9th Cir. 2005); Marella v. Terhune, 568 F.3d 1024, 1027 (9th Cir. 2009). This

provision requires pre-litigation exhaustion and mandates dismissal "'when there is no presuit

exhaustion,' even if there is exhaustion while the suit is pending." Lira, 427 F.3d at 1170

(emphasis in original) (quoting McKinney v. Carey, 311 F.3d 1198, 1200 (9th Cir. 2002) (per

curium)). The exhaustion requirement "applies to all inmate suits about prison life" that do not




Page 5 - OPINION AND ORDER
        Case 6:18-cv-01730-AC         Document 102        Filed 05/21/20     Page 6 of 23




involve the duration of a prisoner's sentence. Nettles v. Grounds, 830 F.3d 922, 932 (9th Cir.

2016) (citing Porter v. Nussle, 534 U.S. 516, 532 (2002)).

       The PLRA strengthened the exhaustion requirement such that "[e]xhaustion is no longer

left to the discretion of the district court, but is mandatory." Woodford, 548 U.S. at 85 (citation

omitted). "Prisoners must now exhaust all 'available' remedies ... even where the relief sought

- monetary damages - cannot be granted by the administrative process." Id. (citation omitted).

When a prisoner files a "mixed" complaint raising both exhausted and unexhausted claims, the

court must examine how intertwined the claims are to determine whether the exhausted claims

may proceed independently. Lira, 427 F.3d at 1175. If the exhausted and unexhausted claims

are not intertwined, courts should dismiss the unexhausted claims and resolve the properly

exhausted claims. Id.    Where the exhausted and unexhausted claims are "closely related and

difficult to untangle," courts should dismiss the defective complaint with leave to amend to allege

only the exhausted claims. Id. at 1176. "Exhaustion requirements apply based on when a

plaintiff files the operative complaint[.]" Jackson v. Fong, 870 F.3d 928, 935 (9th Cir. 2017); see

also Barnes v. Briley, 420 F.3d 673, 678 (7th Cir. 2005) (finding that "[t]he filing of the amended

complaint was the functional equivalent of filing a new complaint, and it was only at that time that

it became necessary to have exhausted the administrative remedies against the state defendants").

       Exhaustion of administrative remedies is an affirmative defense properly raised in a motion

for summary judgment.      Albino, 747 F.3d at 1166.       Thus, Defendants have the burden of

establishing that Plaintiff had an available administrative remedy, and that Plaintiff failed to

exhaust that remedy. Williams v. Paramo, 775 F.3d 1182 (9th Cir. 2015). If Defendants make

that showing, Plaintiff must produce evidence showing that the available administrative remedies


Page 6 - OPINION AND ORDER
        Case 6:18-cv-01730-AC         Document 102        Filed 05/21/20     Page 7 of 23




were effectively unavailable to him. Albino, 747 F.3d at 1172 (discussing burden-shifting process

on exhaustion at summary judgment under PLRA). The ultimate burden of proof remains with

Defendants. Id. (citing Jones v. Bock, 549 U.S. 199 (2007)).

       B.       Inmate Grievance System

       Defendants have submitted evidence detailing that inmate grievances at OSP are processed

according to the ODOC Inmate and Grievance Review System, found in the Oregon

Administrative Rules ("OAR"), Chapter 291, Division 109. (Deel. Adam Kidwell Supp. Defs.'

Mot. Summ. J. ("Kidwell Deel.")     ,r 6 & Attach.   2, ECF No. 30.) Inmates are encouraged to

communicate informally with line staff as the primary procedure to resolve disputes. OAR 291-

109-0100(3)(a); Kidwell Deel. ,r 7. If a dispute cannot be resolved informally, "it is the policy of

[ODOC] to permit and encourage inmates to seek resolutions of issues or disputes using the

department's internal inmate grievance review and appeal system." OAR 291-109-0100(3)(b);

Kidwell Deel.   ,r 7.   OSP inmates are advised of the grievance process during admission and

orientation when they first arrive at OSP. Kidwell Deel.   ,r 8.
       The processing of inmate grievances consists of three levels of review. To begin the

process, an inmate must submit a signed grievance form to the functional unit grievance

coordinator within 30 calendar days of the date of the incident giving rise to the grievance. OAR

291-109-0150(2), (4); Kidwell Deel. ,r,r 11-13. Upon receiving the grievance form, the grievance

coordinator must date stamp and log the form and provide the inmate with a receipt. OAR 291-

109-0150(3); OAR 291-109-160(1)(a). Unless further investigation is necessary, the grievance

coordinator must process the grievance within 45 days, and staff provides an initial response to the

inmate. OAR 291-109-0160(2); Kidwell Deel.       ,r 12.

Page 7 - OPINION AND ORDER
        Case 6:18-cv-01730-AC         Document 102        Filed 05/21/20       Page 8 of 23




       The inmate may appeal the denial of the initial grievance using a grievance appeal form,

which must be submitted to the grievance coordinator together with the original grievance,

attachments, and staff responses, within 14 days from the date the grievance response was sent to

the inmate.   OAR 291-109-0170(1)(a), (b); Kidwell Deel.        ,r   14.   The scope of the original

grievance cannot be expanded, and no additional information may be submitted, unless the

information was unavailable when the original grievance was filed and the information is directly

related to the issue being grieved. OAR 291-109-0170(1)(a)(A). The functional unit manager

must respond to the appeal within 30 calendar days from the date the functional unit manager

receives it. OAR 291-109-0l 70(l)(c).

       Finally, the inmate can appeal the decision of the functional unit manager by submitting a

grievance appeal form within 14 days from the date the first appeal response was sent to the inmate.

OAR 291-109-l 70(2)(c); Kidwell Deel. ,r 16. This second grievance appeal, which is decided by

the Assistant Director, is not subject to further administrative review. OAR 291-109-0170(±).

The Assistant Director must respond to the appeal within 30 calendar days from the date the

Assistant Director receives it. OAR 291-109-0170(e).

       C.      Plaintiff's Grievances Attached to Amended Complaint

       Plaintiff attaches five grievances to his Amended Complaint, including the following:

OSP-2016-10-006, OSP-2017-12-007, OSP-2017-12-058, OSP-2018-12-025, and OSP-2018-12-

027. (Am. Compl., ECF No. 19 at 10-71.)3 In Grievance OSP-2016-10-006, dated September

30, 2016 and received by OSP on October 4, 2016, Plaintiff alleges that he suffers from severe



3
  Plaintiff has included the same documents in various places in the record. For clarity, the court
includes the CM/ECF page numbers whenever possible.

Page 8 - OPINION AND ORDER
        Case 6:18-cv-01730-AC         Document 102       Filed 05/21/20     Page 9 of 23




digestive complications, weight gain, abdominal wall distention, and an umbilical hernia with

abdominal wall damage. (Id., ECF No. 19 at 10.) Plaintiff complained of constant pain and

difficulty eating and sleeping. (Id.) Plaintiff attached several "kytes" or inmate communication

forms, related to his request for treatment and diagnostics. (Id. at 11-13.) On October 19, 2015,

D. Fields, R.N., responded to Plaintiffs initial grievance and described that from December 2015

through October 2015, he was seen for his IBS and hernia complaint "46 times between seven

different providers," that Bentyl was discontinued, Ranitidine was prescribed, and that Dr. Denger

recommended abdominal wall strengthening exercises. (Id at 14.) Fields encouraged Plaintiff

to continue to work with health services and follow his treatment plan. (Id.; see also Kidwell

Deel. ,i,i 19-21.) Plaintiff sought first and second level review, and relief was denied on February

21, 2017. (Am. Compl., ECF No. 19 at 15-21; Kidwell Deel.,!,! 22-26.)

       In Grievance OSP-2017-12-007, dated December 1, 2017 and received by OSP on

December 5, 2017, Plaintiff complained that medical personnel refused to answer his verbal

questions relating to his past and current health. (Am. Compl., ECF No. 19 at 32.) Plaintiff

asked that his questions be answered in an orderly, professional, and ethical manner.          (Id)

Plaintiff sought first and second level review, and relief was denied on March 15, 2018. (Id. at

43; Kidwell Deel. ,i,i 30-35.)

       In Grievance OSP-2017-12-058, dated December 21, 2017 and received by OSP on

December 22, 2017, Plaintiff complained that Defendant Sabrena McCaine was biased against

him, that McCaine insists that he has IBS when Plaintiff believes he has been misdiagnosed, and

that Plaintiff feels like he is dying. (Am. Compl., ECF No. 19 at 47-48.) Plaintiff sought first




Page 9 - OPINION AND ORDER
       Case 6:18-cv-01730-AC         Document 102       Filed 05/21/20        Page 10 of 23




and second level review, and relief was denied on July 9, 2018. (Am. Compl., ECF No. 19 at 52-

58, Kidwell Deel. ,i,i 39-45.)

       In Grievance OSP-2018-12-025, dated December 5, 2018 and received by OSP on

December 7, 2018, Plaintiff complained that his IBS has been misdiagnosed, that his umbilical

hernia was not properly diagnosed, that the Bentyl prescribed caused negative side effects, his

other prescribed medications caused damaging side effects, his intestines are sensitive because of

previous medications, and his quality of life has diminished due to the lack of proper treatment.

(Am. Compl., ECF No. 19 at 62.) On December 17, 2018, Adam Kidwell, OSP Grievance

Coordinator, returned grievance OSP-2018-12-025 as closed because it relates to issues already

being pursued in litigation. (Am. Compl., ECF No. 19 at 63; Kidwell Deel. ,i,i 56-57.)

       In Grievance OSP-2018-12-027, dated December 5, 2018 and received by OSP on

December 7, 2018, Plaintiff complained that Defendant Dravis refuses to treat his attention deficit

hyperactivity disorder ("ADHD") with Ritalin, and that Dravis was aware that he refused to take

his post-traumatic stress disorder ("PTSD") medication. (Am. Compl., ECF No. 19 at 65.) On

December 20, 2018, Dr. Dravis responded to Plaintiffs grievance, indicating that Plaintiffs

ADHD diagnosis was discontinued in 2006, that his problems with concentration and sleep are

attributable to his PTSD diagnosis. (Kidwell Deel. ,i 61, Ex. 11, ECF No. 30 at 82.) Dravis also

indicated that Plaintiff stopped taking his prescribed medications (Effexor, Sinequan, and

Klonopin), and that medical services had prescribed Cymbalta.         (Id.)    On January 4, 2019,

Plaintiff sought a first level appeal, which was denied by Medical Director Christopher P. DiGulio,

M.D., on January 18, 2019. (Id. at 85-86.) On January 25, 2019, Plaintiff sought a second level

appeal, asking that his grievance be completed in a timely manner so that "I can attach it" to this


Page 10 - OPINION AND ORDER
        Case 6:18-cv-01730-AC            Document 102       Filed 05/21/20   Page 11 of 23




action. (Id. at 87-89.) On February 19, 2019, Plaintiff filed the Amended Complaint, attaching

his second level appeal of grievance OSP-2018-12-027. (Am. Compl., ECF No. 19, at 69-71).

Grievance 2018-12-027 was returned to Plaintiff on March 4, 2019, due to this pending litigation.

(Kidwell Deel.   ,r,r 64-65, Ex.   11, ECF No. 30 at 87-90.)4

        D.       Plaintiff Has Not Exhausted Grievance OSP-2018-12-027

        Defendants argue that Plaintiff has failed to exhaust grievance OSP-2018-12-027

concerning his Eighth Amendment deliberate indifference claim against Dr. Dravis. In their

motion, Defendants argue that Plaintiff failed to exhaust this grievance because he failed to wait

for a response from the Assistance Director prior to including these allegations in his Amended

Complaint. See, e.g., McKinney v. Carey, 311 F.3d 1198, 1199 (9th Cir. 2001) ("a prisoner does

not comply with this requirement by exhausting available remedies during the course of the

litigation"); Cano v. Taylor, 739 F.3d 1214, 1220 (9th Cir. 2014) (holding that to be properly

exhausted under PLRA "claims that arose as a cause of action prior to the filing of the initial

complaint may be added to a complaint via an amendment, as long as they are administratively

exhausted prior to the amendment").          According to Defendants, absent a response from the

Assistant Director, Plaintiff did not fully exhaust grievance OSP-2018-12-027, and his claims

against Dr. Dravis concerning his ADHD and PTSD medications are unexhausted. Defendants

\\\\\



4
  The court observes that Plaintiff has included numerous other grievances (e.g., OSP-2019-06-
041, OSP-2019-06-045, OSP-2019-07-060, OSP-2019-07-067, OSP-2019-08-031, OSP-2019-09-
033) in assorted filings that pertain to his various health issues. (Pl.'s Deel., ECF No. 47 at 92-
93, 124, 126; Pl.'s Second Add., ECF No. 59 at 5-8, 35; Pl.'s Third Add., ECF No. 64 at 4, 19, 46-
47, 67, 80-81.) The court declines to consider the merits of these grievances or whether they have
been properly exhausted because they were not identified in the Amended Complaint.

Page 11 - OPINION AND ORDER
       Case 6:18-cv-01730-AC          Document 102      Filed 05/21/20    Page 12 of 23




concede that Plaintiff has exhausted the remaining grievances attached to the Amended Complaint

and argue that the court should dismiss his unexhausted claims from this action. The court agrees.

       Under the PLRA's mandatory exhaustion requirement, the court is simply not at liberty to

excuse a failure to exhaust administrative remedies unless Plaintiff demonstrates those remedies

are "unavailable." Ross v. Blake, 136 S. Ct. 1850, 1858-60 (2016) (discussing situations where

remedies are deemed unavailable and inmates are excused from exhausting them); see also Scott

v. Myrick, Case No. 2:16-cv-00618-YY, 2017 WL 6271471, at *4 (D. Or. Sept. 18, 2017), adopted

by 2017 WL 6271465 (Dec. 8, 2017) (finding inmate failed to show prison administrator thwarted

opportunity to file grievance).

       In his response, Plaintiff acknowledges that he has not exhausted the grievance process as

it relates to his ADHD and PTSD medications. Plaintiff argues that he was misled by Defendants

and asks that court compel Defendants to provide him with the proper medication. (Pl.' s Resp.

Mot. Summ. J. at 10, ECF No. 46.) Plaintiff appears to contend that he could not complete the

second level appeal process because the grievance was returned. The undisputed evidence in the

record refutes Plaintiffs argument.

       The record shows that Plaintiff submitted his second-level appeal on January 25, 2019, and

that it was received and logged on January 29, 2019. (Kidwell Deel.    ,r,r 64-65, Attach.   11, ECF

No. 30 at 87-90.) Under OAR 291-109-0170(e), the Assistant Director had thirty calendar days

from the date is was received, or until February 28, 2019, to respond to Plaintiffs appeal.

However, Plaintiff did not wait for a formal response from the Assistant Director and attached

grievance OSP-2018-12-027 to his Amended Complaint on February 19, 2019. It was only after

Plaintiff included the grievance in the current litigation that it was returned to him on March 4,


Page 12 - OPINION AND ORDER
          Case 6:18-cv-01730-AC       Document 102         Filed 05/21/20    Page 13 of 23




2019. Plaintiff never explains why he failed to wait for a second-level response to grievance OSP-

2018-12-027 before filing the Amended Complaint, and no explanation is apparent from the

record.

          Further, the evidence shows that Plaintiff appeared to understand that Defendants were

required to respond to his second-level appeal to fully exhaust his administrative remedies, as he

insisted that they respond in a timely manner so that he could "attach it" to his ongoing "formal

litigation." (Kidwell Deel.   ,r 61, Attach.   11, ECF No. 30 at 89.) Similarly, Plaintiff makes no

argument that he was prevented from seeking an extension of time so that he could fully exhaust

grievance OSP-2018-12-027 before including it with his Amended Complaint. On January 2,

2019, Plaintiff sought an extension of time to file an Amended Complaint, unopposed by

Defendants. (ECF Nos. 15, 16.) The court granted him until February 15, 2019 to do so. (ECF

No. 17.) On February 1, 2019, Plaintiff filed a Supplement indicating that he intended to attach

grievance OSP-2018-12-027 to an amended pleading, but he failed to indicate that he needed

additional time to exhaust the grievance. (ECF No. 18.) The court concludes that Plaintiffs

arguments do not provide a basis to conclude that ODOC's administrative process was

"unavailable" to him.

          Plaintiff seems to suggest that he should be excused from the exhaustion requirement, but

that relief is not appropriate here. The record clearly demonstrates that Plaintiff understood that

he needed to complete the second-level grievance process in a timely fashion, and that Plaintiff

understood how to seek additional time from the court in this action. Moreover, Plaintiffs

multiple requests for additional time have been unopposed by Defendants and the court has

consistently granted them. Plaintiff has failed to provide any basis upon which this court could


Page 13 - OPINION AND ORDER
       Case 6:18-cv-01730-AC          Document 102        Filed 05/21/20      Page 14 of 23




conclude that his administrative remedies were somehow unavailable. See Harvey v. Jordan, 605

F .3d 681, 683 (9th Cir. 2010) (finding prisoner failed to establish that he was prevented from filing

a timely grievance based on lack of information and thus failed to properly exhaust his

administrative remedies); Uribe v. Gulick, Case No. 2:18-cv-01809-MC, 2020 WL 797850, at *3

(D. Or. Feb. 14, 2020) (finding prisoner failed to exhaust grievance where he failed to correct

grievance to comply with relevant procedures and rules, then included grievance with federal

complaint prior to completing final level of grievance appeal); cf Marella, 568 F.3d at 1027

(holding that administrative remedies may be effectively unavailable where the prisoner lacks the

necessary forms or is reliably informed that he cannot file a grievance). Thus, the court concludes

that there is no factual dispute that Plaintiff could have completed the final level of review prior to

filing his Amended Complaint and, accordingly, the court finds that Plaintiffs Eighth Amendment

claims against Dr. Dravis are not properly exhausted under the PLRA.

       Next, the court must determine how to proceed with Plaintiffs mixed complaint containing

both exhausted and unexhausted claims. See Lira, 427 F.3d at 1175 (holding court must examine

how intertwined the exhausted and unexhausted claims are to assess whether the exhausted claims

may proceed independently). Although the exhausted and unexhausted claims in this action are

related through references to alleged lack of care, alleged misdiagnosis, pain, and gastrointestinal

difficulties, they are not difficult to untangle. Plaintiffs unexhausted claims involve a different

Defendant, with distinct events, at a different time. Plaintiffs allegations concerning Defendant

Dravis's refusal to prescribe him Ritalin for ADHD in December 2018, are distinct from his claims

against the other Defendants concerning his IBS symptoms, his umbilical hernia, and the refusal

to provide him a surgical repair occurring in 2016 and 2017. Thus, the court concludes it is


Page 14 - OPINION AND ORDER
       Case 6:18-cv-01730-AC         Document 102        Filed 05/21/20      Page 15 of 23




appropriate to dismiss the unexhausted claims and proceed to resolve Plaintiffs exhausted claims

on other grounds. Lira, 427 F.3d at 1175; Scott, 2017 WL 6271471, at *1-2 (distinguishing

between exhausted and unexhausted claims).

       Defendants concede that Plaintiff has fully exhausted the Eighth Amendment claims

premised on the other grievances attached to his Amended Complaint (OSP-2016-10-006, OSP-

2017-12-007, OSP-2017-12-058, and OSP-2018-12-025).            However, Defendants contend that

they are entitled to summary judgment on Plaintiffs remaining allegations because they are barred

by issue preclusion. The court addresses Defendants' contention below.

II.    Issue Preclusion

       A.      Standards

       Issue preclusion "bars 'successive litigation of an issue of fact or law actually litigated, or

resolved in a valid court determination essential to the prior judgment,' even if the issue recurs in

the context of a different claim." Dauven v. US. Bancorp, No. 3:18-CV-01637-AC, 2019 WL

2488721, at *7 (D. Or. Apr. 11, 2019), adopted by 2019 WL 2494563 (D. Or. June 13, 2019)

(quoting Taylor v. Sturgell, 553 U. S. 880, 892 (2008)). Issue preclusion is intended to "prevent

parties from contesting matters that they have had a full and fair opportunity to litigate" and

"protect against 'the expense and vexation attending multiple lawsuits, conserve[e] judicial

resources, and foste[r] reliance on judicial action by minimizing the possibility of inconsistent

decisions." Dauven, 2019 WL 2494563 at *7 (quoting Montana v. United States, 440 U.S. 147,

153-54 (1979)).    "Once a court has decided an issue, it is 'forever settled as between the

parties[.]"' B & B Hardware, Inc. v. Hargis Indus., Inc., 575 U.S. 138, 147 (2015) (quoting

Baldwin v. Iowa State Traveling Men's Ass 'n, 283 U.S. 522, 525 (1931)).


Page 15 - OPINION AND ORDER
       Case 6:18-cv-01730-AC          Document 102        Filed 05/21/20     Page 16 of 23




        District courts must apply the issue preclusion principles of the state.          ReadyLink

Healthcare, Inc. v. State Comp. Ins. Fund, 754 F.3d 754, 760 (9th Cir. 2014). "In Oregon, a party

is precluded from subsequently litigating an issue of ultimate fact that has been determined by a

valid and final determination." Gooding v. Zuercher, Case No. 3:18-cv-00015-YY, 2018 WL

4658710, at *3 (D. Or. July 23, 2018), adopted by 2018 WL 4658828 (Sept. 27, 2018) (citing

Nelson v. Emerald People's Util. Dist., 318 Or. 99, 103 (1993)). For issue preclusion to apply,

Oregon requires that the following five requirements be met: ( 1) the issue in the two proceedings

is identical; (2) the issue was actually litigated and was essential to a final decision on the merits

in the prior proceeding; (3) the party sought to be precluded has had a full and fair opportunity to

be heard on that issue; (4) the party sought to be precluded was a party or was in privity with a

party to the prior proceeding; and (5) the prior proceeding was the type of proceeding to which

this court will give preclusive effect.    Nelson, 318 Or. at 104.       "The party asserting issue

preclusion bears the burden to establish the first, second, and fourth Nelson factors." Gooding,

2018 WL 4658710, at *4. The burden then shifts to the party opposing issue preclusion to negate

the third and fifth factors. Id.

        B.      Plaintiff's Eighth Amendment Claims Are Barred by Claim Preclusion

        Plaintiffs Eighth Amendment claims concerning Defendants' failure to treat his

gastrointestinal problems and surgically repair his umbilical hernia are barred by issue preclusion.

As Defendants correctly highlight, Plaintiff previously litigated these issues in a habeas corpus

proceeding, Neubarth v. Kelly, Marion County Circuit Court, Case No. l 7CV3530 (the "habeas

corpus action"). With respect to the first Nelson factor, Plaintiff asserted in the habeas corpus

action that in 2007, he began reporting to OSP Health Services that he suffered from chronic


Page 16 - OPINION AND ORDER
       Case 6:18-cv-01730-AC          Document 102        Filed 05/21/20     Page 17 of 23




abdominal and gastrointestinal difficulties, including constipation, bloating, cramping, and severe

pain. (Hallman Deel. Ex. 2 ("Replication") at ,r7, ECF No. 29 at 6.) Plaintiff asserted that he

was diagnosed with irritable bowel syndrome ("IBS") in 2007 and given medication which did not

alleviate his symptoms. (Id.) Plaintiff further asserted that in May 2016, he was suffering from

severe and chronic pain, abdominal bloating, sleep deprivation, extreme weight fluctuations,

anxiety, and evidence of a hernia. (Id. ,r 8.) Plaintiff contended that he was diagnosed with an

umbilical hernia by Dr. Strauss on January 6, 2017, that Dr. Strauss recommended surgery to the

TLCC, and that TLCC denied surgery. (Id.      ,r 9.)
       The court finds that the gastrointestinal issues and umbilical hernia presented in his habeas

corpus action and the gastrointestinal and hernia issues presented in this civil rights action are the

same: whether the Defendants violated his Eighth Amendment rights in failing to adequately

diagnose and treat his gastrointestinal issues and refusing to provide him a surgical remedy for his

umbilical hernia. The second Nelson factor is satisfied because the issues were actually litigated

and were essential to a final decision on the merits in the habeas corpus action. In a March 21,

2018 letter opinion, Marion County Circuit Court Judge Courtland Geyer granted Defendant's

motion to dismiss, finding that Plaintiff had failed to establish the element of deliberate

indifference. (Hallman Deel. Ex. 5 at 2.) Judge Geyer further found that when viewing the

evidence in the light most favorable to Plaintiff, "the finder of fact could do no more than conclude

that there is a difference of medical opinion in how to treat Plaintiffs hernia." (Id.)      Plaintiff

asserts the identical issues here: whether Defendants' failure to adequately diagnose and treat his

gastrointestinal problems and umbilical hernia rises to deliberate indifference under the Eighth

Amendment.


Page 17 - OPINION AND ORDER
       Case 6:18-cv-01730-AC         Document 102        Filed 05/21/20     Page 18 of 23




       The Third and Fourth Nelson factors are satisfied because Plaintiff was a party to the habeas

corpus action and he was represented by counsel. As Judge Geyer's March 21, 2018 letter opinion

indicates, Plaintiff submitted a sworn statement in response to the Motion to Dismiss, as did

Plaintiffs counsel.   (Hallman Deel. Ex. 5.)       Thus, the issues were fully briefed and were

expressly decided before a judgment was entered. (Id. Ex. 1 at 2.) Moreover, Plaintiff filed an

appeal, which he later dismissed on July 31, 2018. (Id.) Finally, the Fifth Nelson factor is met.

The Marion County Circuit Court's Judgment on a motion to dismiss in a habeas corpus action is

the type of proceeding to which this court gives preclusive effect. See Silverton v. Dep 't of

Treasury, 644 F.2d 1341, 1346 (9th Cir. 1981) (holding that a judgment in a state habeas corpus

proceeding precludes an identical issue from being re-litigated in a subsequent § 1983 action);

Zielinski v. Deihl, Case No. 10-449-CL, 2011 WL 7422503, at *2 (D. Or. July 7, 2011), adopted

by 2012 WL 629516 (Feb. 24, 2012) (finding prior state habeas action barred litigation of same

issues in § 1983 action).    Thus, Plaintiffs current Eighth Amendment claims concerning his

gastrointestinal problems and denial of hernia surgical repair are barred by the doctrine of issue

preclusion.

       Plaintiff argues that the elements for issue preclusion are not met. However, the results of

an examination of Defendants' exhibits referenced above and a comparison of the claims in the

state court proceeding to Plaintiffs Amended Complaint in this case refute his argument. The

court finds that Plaintiffs has raised the same constitutional claims concerning his gastrointestinal

issues and surgical hernia repair in the habeas corpus action and in this § 1983 action, and he was

provided a full and fair opportunity to present his constitutional claims previously. Accordingly,

Defendants are entitled to summary judgment on Plaintiffs Eighth Amendment claims.


Page 18 - OPINION AND ORDER
       Case 6:18-cv-01730-AC          Document 102        Filed 05/21/20      Page 19 of 23




                                  Discussion - Medical Injunction

        On March 27, 2019, Plaintiff filed a Motion in Ex Parte for Medical Injunction, in which

he contends that he is entitled to emergency medical care and that he had a CT scan on March 14,

2019, but that Defendants are withholding the test results. (Mot., ECF No. 24 at 1.) According

to Plaintiff, his evening medication causes him pain and he is unable to sleep. (Mot., ECF No. 24

at 6.) Plaintiff contends that the CT scan results will show why he is in constant pain and that he

requires surgery. (ECF No. 24 at 8.) Plaintiff argues that he is in so much pain, he cannot sleep

or eat, he is weak and confused, his chest is tight, and that it is hard to swallow. (Id.; and Neubarth

Deel. Supp. Mot. Medical Inj., ECF No. 25 at 1.)

       Defendants object to Plaintiffs motion, asking that the court construe it as a request for a

preliminary injunction, and argue that it should be denied because Plaintiff seeks relief not asserted

in his Amended Complaint and cannot establish a reasonable likelihood of success on the merits.

                                    Legal Standards - Injunction

       A preliminary injunction is an "extraordinary remedy that may only be awarded upon a

clear showing that the plaintiff is entitled to such relief." Winter v. Nat. Res. Def Council, 555

U.S. 7, 22 (2008). A plaintiff seeking a preliminary injunction generally must show that: (1) the

plaintiff is likely to succeed on the merits; (2) the plaintiff is likely to suffer irreparable harm in

the absence of preliminary relief; (3) the balance of equities tips in favor of the plaintiff; and (4)

an injunction is in the public interest. Winter, 555 U.S. at 20 (rejecting the Ninth Circuit's earlier

rule that the mere "possibility" of irreparable harm, as opposed to its likelihood, was sufficient, in

some circumstances, to justify a preliminary injunction).        The Supreme Court's decision in

Winter, however, did not disturb the Ninth Circuit's alternative "serious questions" test. All. for


Page 19 - OPINION AND ORDER
       Case 6:18-cv-01730-AC          Document 102        Filed 05/21/20     Page 20 of 23




the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131-32 (9th Cir. 2011). Under this test, "'serious

questions going to the merits' and a hardship balance that tips sharply toward the plaintiff can

support issuance of an injunction, assuming the other two elements of the Winter test are also met."

Id. at 1132. Thus, a preliminary injunction may be granted "if there is a likelihood of irreparable

injury to plaintiff; there are serious questions going to the merits; the balance of hardships tips

sharply in favor of the plaintiff; and the injunction is in the public interest." MR. v. Dreyfus, 697

F.3d 706, 725 (9th Cir. 2012) (citing Cottrell, 632 F.3d at 1131-32); Obataiye-Allah v. Steward,

Case No. 2:19-cv-00068-JR, 2019 WL 3945227, at *1 (D. Or. Aug. 21, 2019) (discussing

preliminary injunction standards).

I.     Plaintiff Cannot Establish Likelihood of Success or Irreparable Harm

       Having carefully reviewed Plaintiff's filings, he has not made the showing required for an

injunction to issue. First, Plaintiff has failed to show that he is likely to succeed on the merits of

his underlying Eighth Amendment claim. To prevail, he must make two showings: (1) a serious

medical need; and (2) deliberate indifference. Jettv. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006).

"Deliberate indifference is a high legal standard." Toguchi v. Chung, 391 F.3d 1051, 1060 (9th

Cir. 2004). "Prison officials are deliberately indifferent to a prisoner's serious medical needs

when they deny, delay, or intentionally interfere with medical treatment." Hallet v. Morgan, 296

F.3d 732, 744 (9th Cir. 2002). As detailed above, Plaintiff previously asserted these claims in his

habeas corpus action in state court. In that case, Judge Geyer dismissed these claims, finding that

at best, the record showed a difference of medical opinion in how to treat Plaintiff's hernia.

(Hallman Deel. Exs. 1, 5.) Plaintiff's previous attempt to assert his claims was not successful,

and therefore, Plaintiff has not demonstrated a reasonable likelihood of success on the merits of


Page 20 - OPINION AND ORDER
       Case 6:18-cv-01730-AC         Document 102        Filed 05/21/20      Page 21 of 23




his current claims. As discussed above, Plaintiffs current attempt to re litigate his earlier Eighth

Amendment claims are barred by issue preclusion. Additionally, Plaintiff fails to demonstrate

that failure to provide him with the March 14, 2019 CT scan results could constitute "deliberate

indifference." See Gamble, 429 U.S. at 105 (holding "an inadvertent failure to provide adequate

medical care" does not constitute a constitutional violation).      Thus, Plaintiff cannot show a

reasonable likelihood of success on the merits necessary for this court entertain an injunction.

       Second, to the extent that Plaintiffs motion seeks emergency medical care and access to

the results of a March 14, 2019 CT scan, his claim similarly fails.         The evidence Plaintiff

submitted in response to Defendants' summary judgment motion reveals that he has been provided

with the results from the March 14, 2019 CT scan and a June 20, 2019 ultrasound, and that the

results "do not show any evidence of an abdominal hernia at this time." (PL' s Deel. Supp. Resp.,

Ex. 92, ECF No. 47 at 126.)         Similarly, treatment notes from June 13, 2019, show that

examination fails to reveal an umbilical hernia. (Id. Ex. 95, ECF No. 47 at 175.) Plaintiff insists

that he is in constant pain, that he cannot eat or sleep, and that Defendants are denying him care,

including surgical repair for his umbilical hernia. (Mot. Med. Inj. at 1-5, ECF No. 24 at 1-5.)

Although Plaintiff alleges that he suffers a life-threatening condition, the record before the court

shows that Plaintiffs condition is being monitored and he has been prescribed medication. (See.,

e.g., PL 's Third Add., ECF No. 64 at 4, 46-47.) Thus, Plaintiff has failed to establish that he will

suffer irreparable harm if does not receive emergency medical treatment for his alleged pain, or if

he fails receive the results of his March 14, 2019 CT scan.

       Third and finally, Plaintiff fails to establish irreparable injury. The record shows that

Plaintiff has been complaining to OSP medical staff of severe abdominal pain, chronic pain,


Page 21 -OPINION AND ORDER
       Case 6:18-cv-01730-AC           Document 102        Filed 05/21/20      Page 22 of 23




gastrointestinal issues (bloating and cramping), extreme weight fluctuations, anxiety, and sleep

deprivation since at least May 2016.        (Deel. Andrew Hallman Supp. Defs.' Mot. Summ. J.

("Hallman Deel.") Ex. 2 at 3, ECF No. 29 at 7.) In his Reply, Plaintiff acknowledges that he has

been suffering for years with his hernia and gastrointestinal issues. (Pl.'s Reply at 1-2, ECF No.

48 at 1-2.) Plaintiff insists that he requires abdominal surgery to repair his umbilical hernia

because it has worsened and that he now requires abdominal wall repair from the midline to the

breastplate. Plaintiff alleges the tissue is so sensitive, it becomes irritated when lying on his back.

(Id. at 2-3.)   Although Plaintiff alleges that his condition is worsening, he has been making

substantially similar allegations since 2016 (Compl., ECFNo. 2 at 12-14 (detailing grievance OSP-

2016-10-006A & AA)), and the evidence he submitted fails to support his allegations. (Pl.'s Deel.

Supp. Resp., Ex. 92, ECF No. 47 at 126) (stating that the March 2019 CT scan and June 2019

ultrasound do not show abdominal hernia); (Id. Ex. 95, ECF No. 47 at 171) (May 15, 2015

treatment notes indicating Plaintiff is fixated on his request "request for surgery for his unidentified

umbilical hernia," assessing malingering); (Id. Ex. 95, ECF No. 47 at 175) (treatment notes stating

that examination on June 13, 2019 fails to reveal umbilical hernia); (Pl.'s Third Add., ECF No. 64

at 4 (Plaintiff's medical record shows no evidence of abdominal tissue separation as of September

13, 2019)).

       Based on the court's careful review of the record, Plaintiff has been prescribed medication,

but refuses to take it, and the ODOC physicians are monitoring his condition. Plaintiff must

establish that "irreparable harm is likely, not just possible, in order to obtain a preliminary

injunction." Cottrell, 632 F.3d at 1131 (emphasis in original). Plaintiff has failed to demonstrate




Page 22 - OPINION AND ORDER
       Case 6:18-cv-01730-AC          Document 102       Filed 05/21/20      Page 23 of 23




that irreparable harm is the likely result of not receiving injunctive relief. Am. Trucking Ass 'ns,

Inc. v. City ofLos Angeles, 559 F.3d 1046, 1052 (9th Cir. 2009).

       In short, for all these reasons, Plaintiffs Motion for a Medical Injunction is DENIED.

                                            Conclusion

       Based on the foregoing, Defendants' Motion for Summary Judgment (ECF No. 28) is

GRANTED. Plaintiffs claim against Defendant Dravis is dismissed, without prejudice, because

Plaintiff failed to exhaust his administrative remedies before filing his Amended Complaint in this

case. The remaining Defendants are entitled to judgment as a matter of law on the remaining

claims because those claims are barred by issue preclusion. Plaintiffs Motion in Ex Parte for

Medical Injunction (ECF No. 24.) is DENIED. Any pending motions are DENIED as MOOT.

       IT IS SO ORDERED.

       DATED thiol/ia't:fMay, 2020.


                                                                     V.ACOSTA
                                                                  tates Magistrate Judge




Page 23 - OPINION AND ORDER
